Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 12, 2007                                                                                          Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  132218(66)                                                                                           Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  MARY ELLEN McDONALD,
           Plaintiff-Appellee,
                                                                    SC: 132218v
                                                                    COA: 259168
                                                                    Genesee CC: 03-076398-NF
  FARM BUREAU INSURANCE CO,
             Defendant-Appellant.
  ______________________________

               On order of the Chief Justice,, the motion by plaintiff-appellee for
  extension to May 30, 2007 of the time for filing her brief on appeal is considered and it is
  GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 12, 2007                       _________________________________________
                                                                               Clerk